          Case 8:18-ap-00575-MGW           Doc 34   Filed 09/19/19   Page 1 of 10




                          UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA



In re:                                                       Chapter 7 Bankruptcy



BRUCE FARLOW,                                                Case No: 8:18-bk-06677-MGW


                      Debtor.



JOHN D. GENTIS, SHALIMAR MHP, LLC,
a Florida limited liability company, and GFB
PARTNERS, LLLP, a Florida limited liability
limited partnership,


                      Plaintiffs,


v.                                                            Adversary Proceeding No.:
                                                              8:1 8-AP-00575-MGW
BRUCE L. FARLOW,


                      Defendant.



               MOTION FOR WRIT OF GARNISHMENT POST JUDGMENT
                 DIRECTED TO BANK OF AMERICA WITHOUT NOTICE




01034322-1
             Case 8:18-ap-00575-MGW             Doc 34      Filed 09/19/19      Page 2 of 10




        The Plaintiffs', Shalimar MHP, LLC and GFB Partners, LLLP, by and through its


undersigned counsel, move the Court pursuant to Fla. Stat. §77.03(2019) for a writ of

garnishment after judgment to be served upon Bank of America Corporation. See Exhibit B and


Exhibit C respectively.

        1.       On August 9, 2019, Plaintiff, Shalimar MHP, LLC, obtained a Final Judgment of

Nondischargeability (Judgment) for the principal sum of $8,544.49 plus prejudgment interest in


the amount of $ 1 ,98 1 .07 and costs in the amount of $ 1 ,254.25, for a total of $ 1 1 ,779.8 1 . See


Exhibit A.


        2.       On August 9, 2019, Plaintiff, GFB Partners, LLLP, obtained a Final Judgment of

Nondischargeability (Judgment) for the principal sum of $103,570.37 plus prejudgment interest

in the amount of $22,721 .41 for a total of $126,291 .78. See Exhibit A.


        3.       Plaintiff, Shalimar MHP, LLC, has collected $0.00 toward the satisfaction of the

Judgment and is owed the principal sum of $8,544.49 plus prejudgment interest in the amount of

$1,981.07 and costs in the amount of $1,254.25, for a total of $11,779.81.

        4.       Plaintiff, GFB Partners, LLLP, has collected $0.00 toward the satisfaction of the

Judgment and is owed the principal sum of $103,570.37 plus prejudgment interest in the amount

of $22,721.41 for a total of $126,291.78.


        5.       Plaintiffs, Shalimar MHP, LLC and GFP Partners, LLLP, do not believe that the

Defendant, Bruce Farlow, has visible property on which a levy can be made sufficient to satisfy

said judgment.




01034322-1                                            2
            Case 8:18-ap-00575-MGW         Doc 34     Filed 09/19/19     Page 3 of 10




       6.      Moreover, Bruce Farlow controls and owns accounts in the name of his parents,

Ann P. Farlow and Harold L. Farlow, who are now deceased. (Account # 8981-0195-0371 and

Account # 0022 9029 8086).


       7.      Plaintiff suggests that Bank of America Corporation is indebted to and/or has

tangible or intangible personal property of the Judgment Debtor, in his hands, possession or

control, and moves that the Clerk of Court issue a Writ of Garnishment, commanding Bank of

America named above to answer according to the law in such cases provided.


        WHEREFORE        Plaintiffs, Shalimar MHP, LLC and GPB Partners, LLLP, move the


Court to issue a Writ of Garnishment directed to Bank of America Corporation.


        DATED this 19h day of September, 2019.




                                     ICARD, MERRILL, CULLIS,
                                      TIMM, FUREN & GINSBURG, P.A.




                               By:
                                      w. and:       ^CLAYTON, JR.
                                      Florida       o. 0739464
                                      WORTH S. GRAHAM
                                      Florida Bar No. 0092417
                                      2033 Main Street, Suite 600
                                      Sarasota, FL 34237
                                      Telephone: (941) 366-8100
                                      Facsimile: (941) 366-6384
                                      Email: dclayton@icardmerrill.com
                                      Telephone: (941) 366-8100
                                      Facsimile: (941) 366-6384
                                      Email: dclayton@icardmerrill.com
                                      Email: wgraham@icardmerrill.com




01034 322-1                                     3
          Case 8:18-ap-00575-MGW        Doc 34    Filed 09/19/19    Page 4 of 10
            Case 8:18-ap-00575-MGW      Doc 33    Filed 08/12/19    Page 1 of 3




                                    ORDERED.


     Dated: August 09, 2019



                                   Michael G. WilhamsoDL;:
                                   Chief United States Bankruptcy Judge




                      UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION
                                 www. flmb .uscourts .gov


In re:                                           Case No. 8:18-bk-06677-MGW
                                                 Chapter 7
Bruce Farlow,


         Debtor.



John D. Gentis, Shalimar MHP, LLC,               Adv. No. 8:18-ap-00575-MGW
a Florida Limited Liability Company,
and GFB Partners, LLLP, a Florida
Limited Liability Partnership,

         Plaintiffs


v.



Bruce Farlow,


         Defendant.



                FINAL JUDGMENT OF NONDIS CHARGEABILITY


         THIS PROCEEDING came on for trial on July 23, 2019, at 9:30 a.m., on


Plaintiffs John D. Gentis, Shalimar MHP, LLC, and GFB Partners, LLLP's



                                                                                      EXHIBIT
                                                                                  8
                                                                                  3
         Case 8:18-ap-00575-MGW          Doc 34    Filed 09/19/19   Page 5 of 10
            Case 8:18-ap-00575-MGW       Doc 33    Filed 08/12/19   Page 2 of 3




Complaint to Determine Nondischargeability of Debts.1 In their complaint, the

Plaintiffs alleged Defendant, Bruce Farlow, made unauthorized withdrawals from

Shalimar MHP and GFB Partners and used a company card to pay his personal


expenses without authorization.

       The Plaintiffs filed their complaint seeking a determination that the amounts

Farlow owes them are nondischargeable under Bankruptcy Code §§ 523(a)(2)(A)

(Count I), 523(a)(4) (Count II), and 523(a)(6) (Count IH). At trial, Plaintiff John

Gentis withdrew his individual claims, leaving Shalimar MHP's and GFB Partners*

claims remaining for trial. For the reasons stated orally and announced in open court

at the conclusion of trial, the Court concludes that Shalimar MHP's and GFB

Partners' claims are nondischargeable under Bankruptcy Code § 523(a)(4).

       Accordingly, it is

       ORDERED:


       1.       Plaintiff John Gentis shall recover nothing on his claims.

       2.       Plaintiff Shalimar MHP, LLC shall recover from Defendant, Bruce

Farlow, the principal sum of $8,544.49, plus prejudgment interest in the amount of

$1,981.07 and costs in the amount of $1,254.25, for a total of $11,779.81, for which

let execution issue forthwith.




1 Doc. No. 1.


                                             2
            Case 8:18-ap-00575-MGW      Doc 34    Filed 09/19/19    Page 6 of 10
             Case 8:18-ap-00575-MGW     Doc 33    Filed 08/12/19   Page 3 of 3




       3.      Plaintiff GFB Partners shall recover from Defendant, Bruce Farlow, the

principal sum of $103,570.37, plus prejudgment interest in the amount of $22,721.41,

for a total of $126,291 .78, for which let execution issue forthwith.

       4.      This final judgment shall accrue postjudgment interest under 28 U.S.C.


§ 1961.

       5.      The amounts owed under this final judgment are not dischargeable in

this bankruptcy case.




The Clerk is directed to serve a copy of this final judgment on interested parties who
are non-CM/ECF users.




                                             3
           Case 8:18-ap-00575-MGW          Doc 34     Filed 09/19/19      Page 7 of 10




                           UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA



In re:                                                             Chapter 7 Bankruptcy




BRUCE FARLOW,                                                      Case No: 8: 1 8-bk-06677-MGW


                       Debtor.



JOHN D. GENTIS, SHALIMAR MHP, LLC,
a Florida limited liability company, and GFB
PARTNERS, LLLP, a Florida limited liability
limited partnership,


                       Plaintiffs,


v.                                                                 Adversary Proceeding No.:
                                                                    8:1 8-AP-00575-MGW
BRUCE L. FARLOW,


                       Defendant.



                                     WRIT OF GARNISHMENT



To the United States Marshal for the Middle District of Florida:




01036547-1
                                                                                          EXHIBIT
                                                                                    3
                                                                                    a

                                                                                    3      0
           Case 8:18-ap-00575-MGW               Doc 34      Filed 09/19/19       Page 8 of 10




        YOU ARE COMMANDED to summon the Garnishee, Bank of America Corporation,


whose address is: CT Corporation System as Registered Agent of Bank of America


Corporation, 1200 S. Pine Island Road, Plantation, Florida 33324, to serve an answer to this


Writ within twenty (20) days after service on the Garnishee, exclusive of the day of service, and

to file the original with the Clerk of this Court stating whether the Garnishee is indebted to


Judgment Debtor, Shalimar MHP, LLC at the time of the answer or was indebted at the time


of service of the Writ, or at any time between such times, and in what sum and what tangible and


intangible property of the Judgment Debtor, the Garnishee is in possession or control of at time


of the answer or had at the time of service of this Writ, indebted to the Judgment Debtor The


amount set in Debtor's motion is for the principal sum of $8,544.49 plus prejudgment interests in


the amount of $ 1 ,98 1 .07 and costs in the amount of $ 1 ,254.25, for a total of $ 1 1 ,779.8 1 .


        Dated




                                                           Sheryl L. Loesch
                                                           As Clerk of the Court



                                                           By:
                                                           As Deputy Clerk




01036547-1                                            2
          Case 8:18-ap-00575-MGW           Doc 34     Filed 09/19/19      Page 9 of 10




                           UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA



In re:                                                             Chapter 7 Bankruptcy



BRUCE FARLOW,                                                      Case No: 8:18-bk-06677-MGW


                       Debtor.



JOHN D. GENTIS, SHALIMAR MHP, LLC,
a Florida limited liability company, and GFB
PARTNERS, LLLP, a Florida limited liability
limited partnership,


                       Plaintiffs,


v.                                                                 Adversary Proceeding No.:
                                                                    8:1 8-AP-00575-MGW
BRUCE L. FARLOW,


                       Defendant.



                                     WRIT OF GARNISHMENT




To the United States Marshal for the Middle District of Florida:




01036551-1
                                                                                          EXHIBIT
                                                                                     s
                                                                                     3
                                                                                     a         C
          Case 8:18-ap-00575-MGW            Doc 34     Filed 09/19/19     Page 10 of 10




       YOU ARE COMMANDED to summon the Garnishee, Bank of America Corporation,

whose address is: CT Corporation System as Registered Agent of Bank of America


Corporation, 1200 S. Pine Island Road, Plantation, Florida 33324, to serve an answer to this


Writ within twenty (20) days after service on the Garnishee, exclusive of the day of service, and


to file the original with the Clerk of this Court stating whether the Garnishee is indebted to

Judgment Debtor, GFB Partners, LLLP, at the time of the answer or was indebted at the time


of service of the Writ, or at any time between such times, and in what sum and what tangible and


intangible property of the Judgment Debtor, the Garnishee is in possession or control of at time


of the answer or had at the time of service of this Writ, indebted to the Judgment Debtor The

amount set in Debtor's motion is for for the principal sum of $103,570.37 plus prejudgment


interests in the amount of $22,721 .41 for a total of $126,291 .78.


       Dated




                                                       Sheryl L. Loesch
                                                       As Clerk of the Court



                                                       By:
                                                       As Deputy Clerk




01036551-1                                        2
